Citation Nr: 0918335	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-25 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for hypertension, 
claimed as due to exposure to herbicides.

4.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


REMAND

On his June 2007 substantive appeal, the Veteran requested a 
Travel Board hearing.  
Such should be scheduled.  See 38 C.F.R. § 20.703 (2008).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the Veteran for a 
Travel Board at the RO.  The Veteran 
should be notified of the date, time 
and place of such a hearing by letter 
mailed to his current address of 
record, with a copy to his 
representative.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




